Case 9:20-cv-81113-RKA Document 8 Entered on FLSD Docket 09/30/2020 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                            CASE NO. 20-81113-CIV-ALTMAN/Reid

 JARVIS JACKSON,

        Plaintiff,
 v.

 CHRISTOPHER MCCONNELL, et al,

       Defendants.
 _______________________/

                                               ORDER

        On July 2, 2020, the pro se Plaintiff, Jarvis Jackson (“Jackson”), filed a petition for writ of

 habeas corpus under 28 U.S.C. § 2254, claiming that he was being held in violation of the U.S.

 Constitution. See Petition [ECF No. 1]. On September 4, 2020, U.S. Magistrate Judge Lisette M.

 Reid issued a Report and Recommendation (“Report” or “R&R”) [ECF No. 7], in which she

 suggested that Jackson’s petition be dismissed as time-barred. See R&R at 14. In that Report,

 Magistrate Judge Reid warned Jackson that “[o]bjections to this report may be filed with the

 District Court Judge within fourteen days of receipt of a copy of the report. Failure to do so will

 bar a de novo determination by the District Court Judge of anything in the recommendation and

 will bar an attack, on appeal, of the factual findings of the Magistrate Judge. See 28 U.S.C. §

 636(b)(1)(C); Thomas v. Arn, 474 U.S. 140, 149 (1985).” Id. As of this writing, no objections to

 the Report have been filed—and the time for objecting has passed.

        When a magistrate judge’s “disposition” has been properly objected to, district courts must

 review that disposition de novo. FED. R. CIV. P. 72(b)(3). But when no party has timely objected,

 “the court need only satisfy itself that there is no clear error on the face of the record in order to

 accept the recommendation.” FED. R. CIV. P. 72 advisory committee’s notes (citation omitted).
Case 9:20-cv-81113-RKA Document 8 Entered on FLSD Docket 09/30/2020 Page 2 of 2



 Although Rule 72 itself is silent on the standard of review, the Supreme Court has acknowledged

 that Congress’s intent was to require de novo review only when objections have been properly

 filed—and not when neither party objects. See Thomas v. Arn, 474 U.S. 140, 150 (1985) (“It does

 not appear that Congress intended to require district court review of a magistrate [judge]’s factual

 or legal conclusions, under a de novo or any other standard, when neither party objects to those

 findings.”). In any event, the “[f]ailure to object to the magistrate [judge]’s factual findings after

 notice precludes a later attack on these findings.” Lewis v. Smith, 855 F.2d 736, 738 (11th Cir.

 1988) (citing Nettles v. Wainwright, 677 F.2d 404, 410 (5th Cir. 1982)).

        The Court has reviewed the Report, the Complaint, the record, and the applicable law and

 finds no clear error in the Report. Accordingly, the Court hereby

        ORDERS AND ADJUDGES

            1. The Petition [ECF No. 1] is DENIED.

            2. The R&R [ECF No. 7] is ADOPTED in full.

            3. Jackson’s request for a certificate of appealability is DENIED.

            4. Jackson’s request for an evidentiary hearing is DENIED.

            5. The Clerk of Court shall CLOSE this case.

            6. All other pending motions are DENIED as moot.

            7. All pending deadlines and hearings are TERMINATED.

        DONE AND ORDERED in Fort Lauderdale, Florida, this 28th day of September 2020.




                                                           _________________________________
                                                           ROY K. ALTMAN
                                                           UNITED STATES DISTRICT JUDGE

 cc:    Jarvis Jackson, pro se


                                                   2
